PER CURIAM.
In this dissolution case, wife appeals the trial court’s award of maintenance to husband and its division of marital property. Husband cross-appeals, alleging the trial *411court erred in awarding the amount of maintenance awarded.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).